      Case 1:20-cv-00124 Document 5 Filed on 08/24/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                              UNITED STATES DISTRICT COURT                             August 24, 2020
                               SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                 BROWNSVILLE DIVISION

ANDRIA I. PEREZ CURBELO,                         §
                                                 §
       Petitioner,                               §
VS.                                              §   CIVIL ACTION NO. 1:20-CV-124
                                                 §
DANIEL BIBLE, et al.,                            §
                                                 §
       Respondents.                              §

                                             ORDER

       On August 20, 2020, Petitioner Andria I. Perez Curbelo filed a Petition for Habeas

Corpus and Complaint for Injunctive and Declaratory Relief (Doc. 1).

       Within her Prayer, Curbelo requests immediate release from the custody of U.S.

Immigration and Customs Enforcement, but she does not move for a temporary restraining

order or other form of emergency injunctive relief. Accordingly, it is:

       ORDERED that if Curbelo wishes for the Court to consider the issuance of a temporary

restraining order or other form of emergency injunctive relief, she shall file the appropriate

motion by no later than September 8, 2020. Absent such a motion, the Court will await

Defendants’ responsive pleading(s) before considering the merits of the Petition.

       SIGNED this 24th day of August, 2020.


                                                 ________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




1/1
